Title: To James Madison from Edgar Macon, 12 September 1818
From: Macon, Edgar
To: Madison, James


Dear Uncle,
September 12. 1818
I have received your letter in which you have laid down a course of reading proper to be pursued by me, and for which I tender you my sincerest thanks. The time I devote to reading is during the vacation, & those hours in the session when the students are not confined. I am able to employ one third of the year in reading without encroaching on my college studies. I was gratified after reading your letter that I had read some of the Authors you recommended. I have read Rollens ancient History and Plutarchs lives. The style of the former I was not much pleased with, & was only able to collect facts; the style of the latter I found to be plain and fluent. From Plutarch I was not capable of procuring a perfect knowledge of ancient History. For being a biographer, he only writes upon such subjects, as the person whose life he gives an account off, is engaged in, and without departing from his inten[t] he cannot relate several very important circumstances that occured during the life of the person whom [he] writes off. For the last three months I have been reading Humes England and have progressed as far as the death of Charles the first. I am pleased with Hume as an author not only on account of the accuracy with which he relates circumstances, but with the fluency of his style and the sentiment it contains. Burkes History of Virginia but without the continuations I have also read. Next vacation I will read if possible the other works you have recommended.
Heretofore I have read several numbers of the Spectator and I expected you would have a high opinion of this work. I should like to know whether you think that the Latin and Greek languages ever repay for the time that is spent in acquiring a knowledge of them. I remain Your &c &c
Edgar Macon
